Title: From George Washington to Major General Charles Lee, 1 December 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Brunswic [N.J.] Decr 1st 1776

The Enemy are advanci[n]g & have got as far as Woodbridge and Amboy, and from information not to be doubted mean to push to Philadelphia. The force I have with me, is infinitely inferior in number and such as cannot give or promise the least successfull opposition. It is greatly reduced by the departure of the Maryland flying Camp men and Sundry other causes. I must entreat you to hasten your march as much as possible or your arrival may be too late to answer any valuable purpose. your Route nor the place to Join me I cannot particularize; in these Instances you must be governd by circumstances and the intelligence you receive—Let the former be secure—I hope to meet a considerable reinforcemt of Pensylva. Associators; it is said they seem spirited upon this occasion. I am Dr Sir Yrs.
